 SCM CORPORATION515SCM Corporation,MarchantOperationsandCommunicationsWorkers ofAmerica, AFL-CIO,Petitioner.Case 11-RC-2754February 13, 1969DECISION AND DIRECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to an Order and Direction of SecondElection, an election by secret ballot was conductedon September 19, 1968, under the direction andsupervision of the Regional Director for Region 11,among the employees in the unit agreed upon by theparties in the Stipulation for Certification uponConsent Election. At the conclusion of the election,the parties were furnished with a tally of ballotswhich showed that of approximately 1218 eligiblevoters, 1057 valid votes were cast, of which 530 werefor,and 527 were against the Petitioner, and 18ballots were challenged. The challenged ballots weresufficient in number to affect the results of theelection.Thereafter,boththeEmployerandPetitionerfiledtimelyobjectionstoconductaffecting the results of the election. On November 4,1968. the Petitioner withdrew its objections.Pursuant to the provisions of the National LaborRelationsBoardRulesandRegulations,theRegional Director conducted an investigation of theissues raised by the challenges and the Employer'sobjections and on November 12, 1968, issued andserved upon the parties his Report on Challengesand Objections, in which he recommended that thechallenges to ballots cast by 14 employees besustained, that the challenges to the ballots cast byPeggy Hughes, Frances C. Keefe, W. G. Morris,and Maurice G. McWaters, be overruled and thattheir ballots be opened and counted. The RegionalDirector further recommended that the Employer'sobjections be overruled. Thereafter, the Employerfiled timely exceptions to the Regional Director'srecommendations, and the Petitioner filed a replybrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties agreed, and we find, the followingemployees constitute a unit appropriate for thepurpose of collective bargaining within the meaningof the Act:Allhourlypaidproductionandmaintenanceemployees,includingutilitymen,linemen,leadmenandprobationaryemployees;butexcluding all exempt and non-exempt salariedemployees,professionalemployees, temporaryemployees, supervisory employees, and guards asdefined in the Act.5.The Board has considered the RegionalDirector's Report on Challenges and Objections, theEmployer's exceptions thereto, and the Petitioner'sreplybrief,andherebyadopts theRegionalDirector's findings and recommendations.'As wehaveadoptedtheRegionalDirector'srecommendation that the challenges to the ballots ofPeggy Hughes, Frances C. Keefe, W. G. Morris,andMaurice G. McWaters, be overruled and asthese ballots may affect the results of the election,we shall direct that the Regional Director open andcount such ballots and cause to be served on theparties a revised tally of ballots.DIRECTIONItisherebydirectedthat,aspartofhisinvestigation to ascertain the representative forpurposes of collective bargaining with the Employer,the Regional Director for Region 11 shall, pursuantto the Board's Rules and Regulations, within 10days from the date of this Direction, open and countthe ballots cast by Peggy Hughes, Frances C. Keefe,W. G. Morris, and Maurice G. McWaters, and'The exceptions,inour opinion,raise no material issue of fact or lawwhich would warrant reversal of the Regional Director's recommendationsMember Fanning would not adopt the Regional Director's finding thatemployee Nancy Boltin was in a nonunit classification at the time votereligibilitywas determined.In his opinion,the evidence set forth in ExhibitK of the Employer's exceptions, which the Petitioner agrees is accurate,establishes that during the eligibility period, employee Boltin was on layoffstatus awaiting recall to a unit classification.Accordingly,on the basis ofthis evidence,and the agreement of the parties that Boltin was an eligiblevoter,he would overrule the challenge to her ballot and direct that it becounted. In all other respects,Member Fanning is in agreement with theresult reached,hereinChairman McCulloch and Member Zagoria differIn their view, Exhibit K does not establish that dunng the eligibility periodBoltin was awaiting recall to a unit classification.The facts show that onMay 10, 1968, she was granted a leave of absence,to begin on June 14,1968 and end on December 14,1968, from the nonunit job of timekeeper,a salariedjob which is excluded as such from the stipulated unit OnAugust 12, 1968, however, she applied to return to her prior job, and wastold it was not available but that anhourly-paid (unit) job could beoffered.Boltin replied that she would consider the offer She was laid off(a clerical entry)on August 12, with the understanding that she couldreturn to a unit job On September 9, 1968, she accepted a unit job_ Thus,during the eligibility period which ended August 23,1968, she was onlayoff status from a nonunitjob, and therefore ineligible to vote in theelection.The fact that during the eligibility period, Boltin was weighing anoffer to return to a unit job does not ipsofactomake her a unit employeeat the time.Essentially, her position is no different from an applicant whohas an offer of employment but has not accepted it until after theeligibility period.Contrary to the Employer's contention,we find that further proceedingsare not warranted174 NLRB No. 89 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter prepare and cause to be served upon thecount of the above-mentioned ballots, and theparties a revised tally of ballots including therein theappropriate certification.